STRASBURGER & PRICE, LLP 720 Brazos Street, Suite 720 Austin, Texas 78701 www.strasburger.com December 8, 2015 LEE POLSON (512) 499-3626 Direct Fax (512) 536-5719 Lee.Polson@strasburger.com VIA EDGAR Jennifer Gowetski Special Counsel Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 RE: Rich Uncles REIT, Inc. Registration Statement on Form S-11/A Filed November 23, 2015 File No. 333-205684 CIK No. 0001645873 Dear Ms. Gowetski: On behalf of our client, Rich Uncles REIT, Inc., we are filing draft sales literature via the Commission’s email address, 88salesmaterial@sec.gov, for use with the Company’s registration statement on Form S-11/A after the registration statement become effective.Please contact me with any questions or comments regarding the filed sales literature. Very truly yours, /s/ Lee Polson Lee Polson
